DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 3, 6 and 7 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Cleland et al. (2012) in view of Carbonnaux et al. (1995), and Novagen (2005), and as evidenced by Fujisawa et al. (2012), all of record.

Cleland et al. teaches the use of various solvents for bone extraction, including
50 mM ammonium bicarbonate and 6 M guanidine-HCl separately, neither of which also comprises a demineralization agent (Pg. 4, Table 4).

Cleland et al. also teaches that the choice of buffers used to extract proteins will
ultimately depend on the protein of interest and/or analytical applications (Pg. 6,
first complete paragraph).  Cleland et al. additionally teaches that it is necessary to
modify protocols to increase yield, concentration, and purity, while decreasing artifact
or contamination (Pg. 6, last column).

Cleland et al. does not teach a method wherein extraction buffer contains both
ammonium bicarbonate and guanidine-HCl, as required by Claim 1;
1;
wherein the extraction buffer further includes ammonium phosphate dibasic at a concentration of between about 400 mM to 1 M, as required by Claims 1 and 2;
wherein the extraction buffer includes ammonium bicarbonate at a concentration of about 200 mM, as required by Claim 2;
wherein the extraction buffer includes guanidine-HCl at a concentration of about 4 M, as required by Claim 3;
or wherein the extraction buffer includes ammonium phosphate dibasic at a concentration of about 400 mM, as now required by Claim 7.

Carbonnaux et al. teaches that phosphate (exemplified by ammonium phosphate dibasic [(NH4)2HPO4]) (Pg. 2125, Column 2, Line 25) is most effective at promoting acidic protein precipitation (Pg. 2123, Abstract and Column 1, Lines 11-12);
and wherein the ammonium phosphate dibasic is used at a concentration of 0.97 M (970 mM) or 1 M (Pg. 2126, Table 1).

Novagen teaches a general protein extraction buffer for extracting soluble proteins from mammalian cells while preserving their phosphorylation state and which includes the phosphatase inhibitors; sodium fluoride, sodium (ortho)vanadate, B- glycerophosphate and sodium pyrophosphate (Pg. 1, Lines 1-4).

et al. teaches that bone comprises at least five acidic proteins (Pg. 1892, Table 1).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of extracting protein from bone
comprising an extraction buffer of ammonium bicarbonate or guanidine-HCl as taught
by Cleland et al. into a single buffer comprising both components because the reference
teaches that both components are individually known as useful for extracting protein
from bone. The MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the composition comprising ammonium bicarbonate and guanidine-HCl as taught by Cleland et al. with
the use of ammonium phosphate dibasic as taught by Carbonnaux et al. above because
this is no more than the use of a known technique (precipitation of acidic bone proteins
by ammonium phosphate dibasic) to improve a similar method (extraction of acidic bone
protein) in the same way (extraction and clarification of acidic bone extracted protein).




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this
combination because Cleland et al. teaches that both ammonium bicarbonate
and guanidine-HCl are known extractants of bone protein and Carbonnaux et al.
teaches that ammonium phosphate is effective at precipitating acid proteins, such as
those evidenced by Fujisawa et al. from solution, therefore both of the references are
drawn to the same field of endeavor, that is, isolation of protein from sample.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the composition comprising 50 mM ammonium bicarbonate, 6 M guanidine-HCI and 970 mM ammonium phosphate dibasic as taught by Cleland et al. and Carbonnaux et al. to modify the amount of ammonium phosphate dibasic to about 400 mM and about 1 M or to 400 mM, the amount of guanidine-HCl to about 4 M and the amount of ammonium bicarbonate to about 200 mM because this is no more than the routine optimization of result effective variables.  

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

In this instance, the prior art discloses the same compounds as claimed albeit in differing concentrations.  All of the compounds are result-effective variables as too little ammonium bicarbonate and guanidine-HCl will not result in effective extraction of protein from bone and too little ammonium phosphate dibasic will not effectively promote acidic protein (such as contained in bone) precipitation.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively extract and precipitate proteins of interest from bone samples.  There would have been a reasonable expectation of success in making this modification because the combined prior art teaches the same compounds for the same purpose and the determination of optimal concentrations by routine experimentation and optimization would have been within the purview of the ordinary artisan before the effective filing date of the claimed invention.  


effective filing date of the claimed invention to modify the composition comprising ammonium bicarbonate, guanidine-HCI and ammonium phosphate dibasic as taught by Cleland et al. and Carbonnaux et al. with the use of one or more of the protease inhibitors as taught by Novagen above because this is no more than the application of a known technique (general use of protease inhibitor[s] in protein extraction) to improve a similar method (extraction of bone protein) in the same way (extraction and preservation of bone extracted protein).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this
combination because Cleland et al. and Carbonnaux et al. are drawn to the extraction/isolation of protein from samples while Novagen teaches that protease inhibitors preserve the structure of the extracted/isolated protein.

With regard to the limitation in the preamble of Claim 1, “effective to solubilize matrix proteins from a sample of solid bone”, this is a recitation of the purpose or intended use of the claimed composition.  

 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Cleland et al. (2012) in view of Carbonnaux et al. (1995), Novagen (2005), as evidenced by Fujisawa et al. (2012) as applied to Claims 1-3 and 7 above, and further in view of Pruvost et al. (2007), all of record.

The teachings of Cleland et al. and Carbonnaux et al., and Novagen were discussed above.

Neither reference taught a method wherein the composition further comprises
phenacylthiazolium bromide (PTB), as required by Claim 6.

Pruvost et al. teaches the use of PTB in extracting DNA from bone (Supplement, Pg. 6, Lines 8-10).


effective filing date of the claimed invention to modify the teachings of Cleland et al.,
Carbonnaux et al. and Novagen for extracting protein from bone to include PTB in the extraction buffer as taught by Pruvost et al. because this would allow for the extraction of DNA from the bone, as well as protein.  Those of ordinary skill in the art would have been motivated to make this modification in order to extract both DNA and protein for further analysis.  There would have been a reasonable expectation of success in making this modification because at least two of the references are directed to the same field of endeavor, that is, extraction of components from bone.

Response to Arguments

Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Cleland et al. does not teach or suggest the claimed composition and that Cleland et al. teaches protein bone extraction processes as well as buffer solutions including ammonium bicarbonate or guanidine-HCl in the alternative and when said buffer solutions as discussed they are only discussed in combination with the demineralizing agent EDTA, and does not teach or suggest the use of protease inhibitors in bone protein extraction buffers (Remarks, Pg. 3, Lines 22-27 and Pg. 4, Lines 1-9 and Pg. 6, Lines 3-17).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Cleland clearly teaches two embodiments wherein separately guanidine-HCl and ammonium bicarbonate, are used to extract protein from bone without any demineralization agent.  As discussed in the prior action and above, it is through combination of Cleland with Carbonnaux and Novagen, that the limitation of  the use of protease inhibitors in bone protein extraction buffers is met.

The Applicant argues that Carbonnaux et al. fails to remedy the alleged
deficiencies of Cleland et al. with respect to amended Claim 1 as Carbonnaux teaches
the use of various anions to decrease the solubility of acidic proteins but does not teach
or suggest bone extraction buffer as claimed (Remarks, Pg. 4, Lines 10-19 and Pg. 6, Lines 18-27).

This is not found to be persuasive for the reasoning provided in the above rejections based on the combination of Cleland et al. in view of Carbonnaux et al., and Novagen, and as evidenced by Fujisawa et al., which make obvious the limitations of the amended claims. 


et al. into a single buffer comprising both components because the reference teaches that both components are individually known as useful for extracting protein from bone.  Carbonneaux was cited for its teachings that ammonium phosphate dibasic was known to precipitate acidic proteins and Fujisawa teaches that bone comprises acidic proteins.   
Therefore, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition comprising ammonium bicarbonate and guanidine-HCl as taught by Cleland et al. with the use of ammonium phosphate dibasic as taught by Carbonnaux et al. above because this is no more than the use of a known technique (precipitation of acidic bone proteins by ammonium phosphate dibasic) to improve a similar method (extraction of acidic bone
protein) in the same way (extraction and clarification of acidic bone extracted protein).








Cleland and Carbonnaux as it is directed to an extraction agent including phosphatase
inhibitors for extracting soluble proteins from cells but does not teach or suggest the
suitability of the extraction agent in extracting proteins from bone or the combination of
phosphatase inhibitors with the claimed extracting agents.  The Applicant asserts that the reference does not teach or suggest bone extraction buffer as claimed (Remarks, Pg. 4, Lines 20-28 and Pg. 5, Lines 1-2).

This is not found to be persuasive for the following reasons, clearly Novagen teaches the applicability of their buffer in extracting proteins from mammalian cells, as bone may comprise mammalian cells there is no incompatibility in combining the extraction reagent of Novagen with that of Cleland and Carbonnaux.  Cleland clearly teaches that both guanidine-HCl (denaturing agent) and ammonium bicarbonate (solubilizing buffer) are effective agents for use in bone extraction buffers. Carbonnaux teaches that phosphate (exemplified by ammonium phosphate dibasic [(NH4)22HPO4]) is most effective at promoting particular (acidic) protein precipitation, while Fujisawa et al. teaches that bone comprises multiple acidic proteins. 







The Applicant argues that Fujisawa fails to remedy the alleged deficiencies of
Cleland, Carbonnaux and Novagen as it is directed to the composition of mammalian bones and the identification of proteins thereof.  The Applicant asserts that the reference does not teach or suggest bone extraction buffer as claimed (Remarks, Pg. 4, Lines 20-28 and Pg. 5, Lines 1-2 and Pg. 7, Lines 1-11).

In response to Applicant's arguments against the Fujisawa references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, and as discussed above, it is through combination of the cited references that the claimed limitations are met. 



The Applicant argues that Pruvost does fails to remedy the alleged deficiencies of Cleland, Carbonnaux, Novagen and Fujisawa, as it does not teach or suggest the claimed composition (Remarks, Pg. 7, Lines 12-17).

In response to Applicant's arguments against the Fujisawa references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, and as discussed above, it is through combination of the cited references that the claimed limitations are met.  Pruvost was cited only for its teaching use the inclusion of PTB in extracting DNA from bone.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/29/2021